Case 0:18-cv-62593-DPG Document 161 Entered on FLSD Docket 06/11/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: 18-cv-62593-DPG

  FEDERAL TRADE COMMISSION,

           Plaintiff,
  vs.

  SIMPLE HEALTH PLANS, LLC, et al.,

        Defendants.
  __________________________________/

              ORDER GRANTING RECEIVER’S MOTION FOR AUTHORITY TO
             CANCEL CERTAIN NON-RESIDENTIAL REAL PROPERTY LEASES

           THIS cause comes before the Court on the Receiver’s Motion for Authority to Cancel

  Certain Non-Residential Real Property Leases (“Motion”) [ECF No. 143]. The Court has reviewed

  the Motion and the record and is otherwise fully advised. Based thereon, it is

           ORDERED and ADJUDGED as follows:

        1. The Motion is GRANTED.

        2. The Receiver is authorized to cancel the lease agreement entered into by receivership entity

           Senior Benefits One, LLC, dated July 26, 2017, for the premises located on the sixth floor

           of the Midtown Office Center at 5720 LBJ Freeway, Dallas, Texas 75240.

        3. The Receiver is authorized to cancel the lease agreement entered into by receivership entity

           Health Benefits One, LLC, dated July 1, 2018, for Suites 800 and 810 of the Northpointe

           Center located at 12005 Ford Road, Dallas, Texas 75234.

        4. The Receiver is authorized to cancel the lease agreement entered into by receivership entity

           Health Benefits One, LLC, dated September 3, 2015, located at 8400 N.W. 36th St., Miami,

           Florida 33166.
Case 0:18-cv-62593-DPG Document 161 Entered on FLSD Docket 06/11/2019 Page 2 of 2



      5. The Receiver is authorized to cancel the lease agreement entered into by receivership entity

          Simple Health Plans, LLC and non-party Matthew Spiewak, dated July 2, 2018, for Unit

          109 of the warehouse located at 1769 Blount Road, Pompano Beach, Florida 33069.

      6. These leases are cancelled without prejudice to any rights the landlords may have to seek

          recovery against any non-receivership entity. 1

      7. These leases are cancelled without prejudice to any rights the landlords may have to file a

          claim in the receivership case (subject to any claims/objection process).

      8. The Receiver is further authorized to execute any documents and take any actions

          reasonably necessary to consummate the transactions contemplated herein, including

          abandonment of any personal property remaining at the premises.

          DONE AND ORDERED in Chambers at Miami, Florida, this Tuesday, June 11, 2019.




                                                     ________________________________
                                                     DARRIN P. GAYLES
                                                     UNITED STATES DISTRICT JUDGE




  1
    The “Receivership Entities” are Simple Health Plans LLC, Health Benefits One LLC, Health Center Management
  LLC, Innovative Customer Care LLC, Simple Insurance Leads LLC, Senior Benefits One LLC, and their subsidiaries,
  affiliates, successors and assigns.
